990 So.2d 577 (2008)
Deborah TARVER, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 3D07-508.
District Court of Appeal of Florida, Third District.
July 30, 2008.
Rehearing and Rehearing En Banc Denied September 23, 2008.
Deborah Tarver, in proper person.
Kim M. Fluharty, Tallahassee, for respondent.
Before SHEPHERD, SUAREZ, and LAGOA, JJ.
*578 LAGOA, J.
Deborah Tarver ("Tarver") filed a petition for writ of habeas corpus in the circuit court seeking review of the Florida Parole Commission's decision to revoke her conditional release supervision. The circuit court denied the petition and Tarver filed a timely appeal. Pursuant to rule 9.040(c), Florida Rules of Appellate Procedure, we treat the appeal as a petition for writ of certiorari, and review the circuit court's denial pursuant to the applicable standard in cases involving second-tier certiorari. See Sheley v. Fla. Parole Comm'n, 720 So.2d 216, 218 (Fla.1998) (holding "that once an inmate has had a full review on the merits of a Parole Commission order in the circuit court, he or she is not entitled to a second plenary appeal of the order" and appeal can be properly treated as petition for writ of certiorari); Williams v. Miami-Dade County, 969 So.2d 389 (Fla. 3d DCA 2007). Because we find that the circuit court did not deny Tarver due process and did not depart from the essential requirements of the law, we deny the petition on the merits.
Petition for certiorari denied.